Exhibit 10.10

 

LOGO [g598080g89v06.jpg]

October 15, 2013

Tony Brooks

6477 Memorial Drive

Frisco, TX 75034

Dear Tony:

I am pleased to provide you an updated Short-Term Incentive opportunity for Dean
Foods effective October 15, 2013.

Here are the specifics of your opportunity:

Annual Incentive Opportunity

You will continue to be eligible to earn an annual incentive as a participant in
the Dean Foods Corporate Short-Term Incentive (STI) Plan. Your target amount is
equal to 50% from 1/1/13 – 9/30/13, and 60% from 10/1/13 going forward. The
financial component of your STI will be driven by the performance of certain
financial targets for Dean Foods and the individual component will be based upon
your performance against certain individual objectives. The STI payment will be
calculated using your annualized base salary as of 12/31 of the incentive plan
year.

Conclusion

Tony, I am very excited about your achievements thus far and look forward to
your future contributions to Dean Foods. I am confident that with your
experience, skills, vision and standards, you will continue to make significant
contributions to our company in the years to come.

 

Best regards,

/s/ Kim Warmbier

Kim Warmbier EVP, Chief HR Officer

 

Agreed and accepted:

/s/ Tony Brooks

Tony Brooks

10/21/13

Date